Citation Nr: 0800466	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-07 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, granted 
service connection for PTSD and assigned a 10 percent rating 
effective July 2002.  In a December 2003 rating decision, the 
disability rating was increased to 30 percent effective July 
2002.  In September 2005, the Board remanded this case.  


FINDING OF FACT

The veteran's PTSD causes occupational and social impairment 
with reduced reliability and productivity, but does not cause 
occupational and social impairment, with deficiencies in most 
areas.


CONCLUSION OF LAW

The criteria for a rating of 50 percent for PTSD are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.7, 4.126, 4.130, Diagnostic Code 9411 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter dated in August 2002 was sent to the claimant.  
Thereafter, additional letters were sent in September 2002, 
May 2003, March 2004, and August 2006.  These VCAA letters 
cumulatively satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; (3) informed the claimant about the information 
and evidence that the claimant is expected to provide; and 
(4) requested that the claimant provide any evidence in his 
possession that pertains to the claims, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim."  See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
claimant clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
claimant's contentions as well as the communications provided 
to the claimant by VA, it is reasonable to expect that the 
claimant understands what was needed to prevail.  See also 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  


VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records 
and post-service medical treatment records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
claimant was also afforded multiple VA examinations.  
38 C.F.R. § 3.159(c)(4).  The records satisfy 38 C.F.R. 
§ 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected PTSD since the 
claimant was last examined in September 2006.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in August 
2007.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).


PTSD

In June 2003, the veteran was afforded a VA examination.  At 
that time, the veteran complained of having nightmares and 
waking up sweating.  He also reported that he had had a 
flashback which he tried to block off.  The veteran reported 
that he had sweaty palms which affected him socially and he 
felt excluded from normal people.  He was preoccupied with 
what people thought of him.  He made continuous efforts to 
avoid activities which reminded him of Vietnam.  He had 
difficulty recalling the details of the trauma.  The veteran 
felt detached from others.  He exhibited restricted range of 
affect and he had been unable to express love for his wife 
when they were married.  He had a sense of foreshortened 
future especially when he compared himself to his brother.  
He had symptoms of increased arousal such as difficulty 
staying asleep.  He woke up several times a night and slept 
for 3-4 hours.  He had irritability, but no problem with 
concentration.  He was hypervigilant in that he secured 
himself at night and double-checked his door.  He had 
exaggerated startle response especially when he felt that he 
would be attacked if somebody approached him unexpectedly.  
There were no panic attacks.  The veteran felt down, not 
being able to enjoy life as before.  He denied problems with 
appetite, weight, energy, and concentration.  He had problems 
staying asleep.  He denied feeling of hopelessness and denied 
suicidal ideation.  He worried sometimes.  

The veteran reported that his PTSD had affected his ability 
to work due to emotional and physical distress.  He had been 
working with the same company since 2001.  Also, the veteran 
indicated that he was divorced mainly because his wife was 
unfaithful to him, however, he had not been able to find 
anyone until now.  The veteran felt his PTSD negatively 
affected him, especially since he had few friends.  He 
indicated that he felt intimidated in the Christian group 
where they had to hold hands together and his hands were 
always sweaty.  

Mental status examination revealed that the veteran had fair 
hygiene and grooming.  He was pleasant and cooperative with 
intermittent eye contact.  There was no psychomotor agitation 
or retardation.  His speech was normal tone, rate, rhythm, 
and volume.  Hs mood was described as happy.  His affect was 
appropriate and congruent with his mood.  Thought processes 
were logical, sequential, and pertinent.  He had some 
circumstantiality and he had to be prompted to go back to the 
topic.  He denied suicidal and homicidal ideation.  He stated 
that he had auditory hallucinations off and on (he knew it 
was a dream).  He denied visual hallucinations.  He was very 
preoccupied with his physical symptoms stating that he wanted 
to understand those symptoms.  He was alert and oriented 
times three.  His memory was 3/3.  He was able to state the 
last 2 presidents, only.  He could spell "world" forwards 
and backwards and could do serial 7's.  Abstraction thinking, 
judgment, and insight were all fair.  The diagnosis was PTSD.  
His current GAF was 53 and his GAF over the past year was 55.  
The examiner indicated that the veteran was severely impaired 
in that he had difficulty with relationship and 
socialization.  However, his functional capacity was mildly 
to moderately impaired and he had been able to hold a job.  

Thereafter, a copy of a letter from the veteran's pastor was 
received dated in June 2003.  In this letter, his pastor 
indicated that the veteran was being forced to end his 
fellowship with his church due to inappropriate contact with 
three women in the congregation which they found to be 
frightening.  

VA outpatient records showed that in November 2005, the 
veteran mood was anxious and his affect was restricted.  His 
speech was of soft tone and volume.  There were no noticeable 
tremors though the veteran reported that he had had episodes 
of shaking.  His memory was intact and intellectual 
functioning was average.  He had visual and auditory 
hallucinations, but no delusions.  There was no suicidal or 
homicidal ideation.  Cognitively, he was alert and grossly 
intact.  In December 2005, it was noted that the veteran had 
depression, panic attacks, hallucinations, nightmares, and 
emotional distress.  In January 2006, the veteran reported 
having nightly panic attacks.  

In March 2006, he reported constant panic attacks and 
anxiety.  Mental status examination revealed that his motor 
and psychomotor activity was within normal limits. His 
behavior was cooperative and pleasant.  His rate and volume 
of speech were within normal limits.  His mood was depressed.  
He no longer had enjoyable activities.  He had sleep 
disturbance and uncontrollable shaking of his hands, at 
times.  His affect was congruent with comments.  His thought 
content was pertinent.  His thought processes were logical 
and goal directed.  With regard to psychotic symptoms, he 
described auditory hallucinations as well as visual 
hallucinations.  The examiner noted that he clearly had some 
paranoia.  He was not suicidal.  He was oriented times three.  
His attention and concentration were adequate.  He had some 
short-term, but no long-term memory issues.  His intellect 
was average with potential to be higher.  His judgment was 
pretty good.  Insight was fair.  Reliability was good.  His 
motivation for treatment was good at that time.  His GAF was 
55-60.  April 2006 findings were similar.  He reported 
depression and anxiety.  He had been also experiencing 
continued paranoia.  

In September 2006, the veteran was afforded a VA examination.  
The veteran reported that he continued to have nightmares and 
daily flashbacks.  He had some tactile hallucinations in that 
he felt pressure on his legs as if someone was holding him 
down.  He stated that his occurred during both awake and 
sleep states.  He stated that medication had helped with his 
symptoms, somewhat.  He reported avoidance of participating 
in PTSD groups for therapeutic reasons as well as social 
reasons.  He avoided talking about the war and his time in 
Vietnam.  He also avoided Vietnam movies.  He endorsed a 
sense of foreshortened future.  He denied emotional numbing 
or amnesia.  He had heightened startle response, particularly 
with loud noises which sounded like gunfire.  He also had 
hyperstartle reflex in regard to his surroundings when he 
thought he saw something in the corner of his eye.  He denied 
hypervigilance.  He had periods of irritability.  He enjoyed 
reading his bible, but had stopped doing many things that he 
enjoyed doing such as socializing with friends as well as 
family.  He also no longer played tennis.  His concentration 
had been decreasing, including at work.  He often lost his 
train of thought.  His sleep was sporadic and decreased.  He 
slept 1-2 hours per night.  His appetite was decreased at 
times.  He also reported physiologic reactivity of 
excessively sweaty palms.  He stated that this began when he 
was in the Army.  Due to this symptom, he had been withdrawn 
from much of the public.  He attributed this symptoms 
partially being the reason for his 1991 divorce.  He felt 
quite uncomfortable in social situations because of his 
sweaty palms and was quite embarrassed by it.  

The veteran reported depressed mood at times, but denied 
suicidal ideations due to his faith.  He denied any previous 
suicide attempts as well as homicidal ideation.  He denied 
auditory and visual hallucinations.  He endorsed a general 
sense of paranoia that somebody might be watching him.  He 
denied any history of manic symptoms.  He indicated that he 
had panic attacks which were more of a feeling of being 
frightened or startled rather than panicky.  He stated that 
these feelings of fright were triggered by hearing or seeing 
someone hurt in the news of Iraq.  He reported crying and 
"flooding."  He denied a sense of dying or other physical 
symptoms.  

Socially, the veteran lived alone and did not have a 
significant other at this time.  He had a long history of 
successful employment for 16 years.  He worked full-time and 
did not have problems with supervisors or co-workers.  He did 
not have any unexplained leaves of absences.  He had 2 
brothers whom he spoke to regularly.  He had one daughter 
with whom he got together on special occasions, but did not 
see regularly.  He considered himself a Christian and was 
attending church regularly, but his church membership was 
terminated as he was socializing too much with women in their 
20's and that this was a misunderstanding.  

Mental status examination revealed that the veteran was 
fairly groomed.  He was pleasant and cooperative throughout 
the evaluation.  Eye contact was intermittent.  There was no 
psychomotor agitation or retardation evident.  Speech was 
normal rate and volume and was not pressured.  Mood was 
euthymic.  Affect was full and appropriate.  Thought process 
was logical with very minimal thought blocking.  The veteran 
adamantly denied suicidal and homicidal ideations.  He also 
denied visual and auditory hallucinations.  He had some 
tactile hallucination.  He had some general paranoia that 
someone might me out to get him.  There were no delusions 
evident.  Cognitively, he was alert and oriented times three.  
He was able to spell "world" forward and backward.  He was 
able to recall 3/3.  After 5 minutes, his recall was 2/3.  
Insight and judgment were fair.  The diagnosis was PTSD.  His 
GAF was 55.  The veteran had some moderate to severe 
dysfunction socially.  He had limited social support and had 
become more isolative.  His occupational function was intact 
and he had continued to maintain full-time employment without 
difficulty.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  Fenderson 
v. West, 12 Vet. App 119 (1999)

With regard to GAF scores, the Board notes that a GAF rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  The Board notes that an 
examiner's classification of the level of psychiatric 
impairment, by a GAF score, is to be considered but is not 
determinative of the percentage rating to be assigned.  
VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute).  

A GAF score of 1 to 10 is assigned when the person is in 
persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130.

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran has been assigned a 30 percent rating for PTSD.  
The veteran meets the criteria for a 50 percent rating, but 
no more.  

A 50 percent rating is warranted because the veteran's PTSD 
has been productive of occupational and social impairment 
with reduced reliability and productivity, mostly in the 
social area.  The veteran has moderately severe PTSD 
symptoms, as indicated by the examiners and the GAF scores.  
However, it is his social functioning that is more 
significantly impaired.  The veteran has been able to 
maintain his employment successfully without problems with 
others from work, despite the PTSD symptoms.  Thus, while 
they must impact his functioning to a certain degree, he has 
been able to maintain his ability to work without time lost 
or discord with others.  Outside of the work environment, he 
does not have many relationships.  Further, although he is 
essentially cognitively intact with some memory problems, his 
PTSD is also manifest by some psychotic manifestations such 
as hallucinations and paranoia.  He also has panic attacks 
and nervous manifestations such as sweaty palms and shaking.  
In viewing these symptoms in their totality, giving 
particular consideration to the above manifestations, a 50 
percent rating is warranted.  

However, a 70 percent rating is not warranted because the 
veteran's PTSD is not productive of occupational and social 
impairment, with deficiencies in most areas.  

The veteran does not have suicidal ideation.  The veteran 
displays some obsessional behavior, but it does not interfere 
with routine activities.  The veteran's speech is not 
intermittently illogical, obscure, or irrelevant.  The 
veteran is able to adequately communicate his thoughts.  His 
rate of speaking is normal.  His thoughts are relevant.  The 
veteran does have frequent panic attacks.  However, he is 
still able to function industrially.  Likewise, while the 
veteran has depression, it is not to the extent that he is 
unable to function independently, appropriately and 
effectively.  The veteran has some irritability, but he does 
not exhibit any violent behavior.  There is no evidence of 
spatial disorientation.  The veteran does not have neglect of 
personal appearance and hygiene.  The veteran does not have 
difficulty adapting to work situations, but he does have 
difficulty in social situations.  However, difficulty in 
establishing and maintaining social relationships is 
contemplated within a 50 percent rating.  He is not unable to 
maintain a relationship.  He speaks to his siblings regularly 
and has contact with his daughter.  

In sum, the veteran is able to function at work and has 
maintained that ability for years despite his paranoia and 
other symptoms.  His social interactions are limited, but he 
is not unable to maintain such relationships.  The Board has 
recognized the veteran's PTSD manifestations in the higher 50 
percent rating.  However, the Board concludes that the 
criteria for a 70 percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The evidence supports a 50 percent rating, but no higher, for 
PTSD, throughout the appeal period.  




ORDER

A 50 percent rating for PTSD is granted, subject to the laws 
and regulations governing monetary benefits.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


